Citation Nr: 9932352	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1978 to June 
1979.  His appeal ensues from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim of 
service connection for a low back disorder on the basis that 
no new and material evidence had been submitted.  The veteran 
filed a timely appeal from that determination, and by 
decision dated August 1997, the Board of Veterans' Appeals 
(Board) remanded this claim to the RO for additional 
development.  Such development having been completed, this 
matter has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  By an unappealed August 1980 rating decision, the RO 
denied entitlement to service connection for a low back 
disorder.  The veteran was notified of the denial and of his 
appellate rights.

2.  The veteran did not file a timely Notice of Disagreement 
(NOD) from the RO's August 1980 rating decision.

3.  The evidence associated with the claims file subsequent 
to the RO's August 1980 rating decision is significant, when 
viewed in conjunction with the evidence previously of record, 
and it must be considered in order to fairly decide the 
merits of this claim.  

4.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed low back disorder to his 
period of active service, or to the acute, transitory low 
back strain shown during service. 

CONCLUSIONS OF LAW

1.  The RO's August 1980 decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 
20.1103 (1999).  

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999). 

3.  The veteran's reopened claim for service connection for a 
low back disorder is not well-grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for a low back disorder on the basis that 
he has submitted new and material evidence that well grounds 
his claim.  He contends that he injured his low back in 
service while helping to carry a machine gun.  Service 
connection for a low back disorder was last considered and 
denied by the RO in August 1980.  The RO denied the veteran's 
claim on the basis that the veteran's low back disorder 
treated in service was acute and transitory and not noted on 
subsequent VA examinations.  The evidence considered by the 
RO at the time of the denial consisted of service medical 
records dated January 1978 through June 1979 and VA 
outpatient treatment records from November 1979 through July 
1980.  Collectively, this evidence showed that the veteran 
was treated for low back strain during and after service.  

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a NOD must be filed in order 
to initiate an appeal of any issue adjudicated by the RO.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If a NOD is not 
filed within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156(a) (1999).  The Board is obligated to review all 
evidence submitted since the claim was disallowed by a final 
decision and if the Board's decision is favorable to the 
veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999);  
Winters v. West, 12 Vet. App. 203 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  A three pronged 
analysis is used to determine whether evidence is "new and 
material" as defined by 38 C.F.R. § 3.156(a).  First, it 
must be determined whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's August 1980 denial includes:  (1) a June 1980 treatment 
record from a private physician;  (2) VA outpatient treatment 
records dated April 1993 through January 1994;  (3) VA 
inpatient treatment records dated November 1993 through 
December 1993;  (4) a VA examination report dated March 1994; 
(5) a transcript of hearing testimony taken by the RO in 
November 1995;  (6) three statements from the veteran, dated 
March 1996, December 1996 and June 1998;  (7) notification 
from VAMC in Oklahoma City that no records are on file 
relating to the veteran;  (8) a transcript of the Travel 
Board hearing held before the undersigned in May 1997;  (9) 
an Independent Medical Examination (IME) report from Jerry 
McKenzie, M.D. dated January 1998 and (10) a statement from 
Duanne Riffe, the veteran's former workers' compensation 
attorney, dated January 1999.  

Collectively this evidence shows that the veteran has been 
diagnosed with chronic low back pain.  He has experienced 
this pain periodically since his discharge from service in 
June 1979 and has sought treatment for the same from both 
private and VA physicians.  A review of the record and the 
veteran's May 1997 Travel Board testimony reveals that the 
veteran testified that he applied for Social Security 
disability benefits, he filed a workers' compensation claim 
for a back disorder and he testified that his workers' 
compensation attorney had possession of treatment records 
from Barry Roberts, M.D. and Chris B. Roberts, D.O.  The 
veteran also testified that he received treatment for his 
back at VA medical centers in Muskogee and Oklahoma City.  
Pursuant to the Board's August 1997 remand, the RO conducted 
additional development in this matter.  Development revealed 
the following:  (1) the veteran is not receiving Social 
Security disability benefits;  (2) records from Dr. Chris 
Roberts and Dr. Barry Roberts could not be obtained either 
because none were maintained on file, or because they had 
been destroyed in compliance with patient privacy laws;  (3) 
records from VAMC Oklahoma City were transferred to VAMC 
Muskogee;  (4) treatment records from VAMC Muskogee were 
obtained for the period June 1984 through November 1990 and 
do not show any complaints of or treatment for a low back 
disorder, and (5) the veteran's former attorney, Duanne 
Riffe, indicated that he no longer maintains any medical 
records on file relating to the veteran's workers' 
compensation claim.  The January 1998 IME report reveals that 
among other things, Dr. McKenzie diagnosed the veteran with 
cervical, thoracic, and lumbosacral fascial strain.  He 
opined that the veteran's injuries, including his current 
back disability, were the result of cumulative and repetitive 
trauma experienced over a period of 18 months while he was 
employed by Charles Peal Drywall.   

In this case, the Board finds that the recently submitted 
evidence is both new and material.  In this regard, the 
evidence establishes that the veteran currently suffers from 
a low back disorder.  This competent evidence was not 
previously available to the RO in August 1980.  The evidence 
is significant and must be considered in connection with 
evidence previously assembled to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  

Having reopened the veteran's claim, the next question before 
the Board is whether the veteran's claim for service 
connection for a low back disorder is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a). A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See 
Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation.  To establish well 
groundedness in this manner, the evidence must show that the 
condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

While the evidence of record establishes that the veteran 
suffers from a current low back disability, there is no 
competent medical evidence of record linking the veteran's 
current disability to his period of active service.  There is 
no evidence beyond the statement of the veteran linking his 
current low back disability to his period of active service, 
or to the low back strain shown during service.  The veteran, 
as a lay person, is not competent to offer an opinion that 
requires medical expertise, such as the cause or etiology of 
his back disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Because the veteran has failed to 
prove this essential element of his claim, his claim for 
service connection for a low back disorder is not well 
grounded and must be denied on that basis. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened. 

The claim for service connection for a low back disorder is 
not well-grounded and must be denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

